Title: From Benjamin Franklin to Samuel Preston Moore, 13 August 1761
From: Franklin, Benjamin
To: Moore, Samuel Preston


          
            Dear Sir,
            London, Augt. 13. 1761.
          
          Inclosed I send the Account of Charges in Solliciting your Act, amounting to £36 15s. 0d. The Act itself with the Royal Approbation engross’d on Parchment, I sent you per Mr. Wells, and hope it will get safe to hand. I am, with great Esteem, Dear Sir, Your most obedient humble Servant
          
            B Franklin
            S. Preston Moore Esqr
          
         
          Addressed: To / Samuel Preston Moore Esqr / Philadelphia / Per favour of / Mr Hilborne
          Notation on address page:
          
            
              36.
              15.
              0
            
            
              18.
              7.
              6
            
            
              9.
              3.
              9
            
            
              64.
              6.
              3
            
            
              
              18.
              3
            
            
              63.
              8.
              0
            
            
              
              9.
              –
            
          
        